Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Applicant’s submission of a response was received on 22 June 2021. Presently, claims 1-12, 14-19, and 21-22 are pending. Claims 13 and 20 have been canceled. Claims 21-22 are new.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
Claims 1-12 and 14-19 are in condition for allowance.
Claims 21 and 22 are similar in scope to originally filed claims 14 and 15, with the additional limitation of the airfoil configured as a fan blade. In the Remarks filed 22 June 2021, the only arguments made about claim 14 concern the additional of the allowable subject matter of claim 13 into claim 1. However, this subject matter was not integrated into new claim 21. Original claims 14 and 15 were rejected over Klinetob (US 2011/0182740) in view of Cellier (FR 3026428), which are directed to fan blades (Klinetob [0004]-[0005], Cellier at bottom of p.3 of translation: The fan 12, the LP 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Klinetob (US 2011/0182740) in view of Cellier (FR 3026428).

    PNG
    media_image1.png
    474
    448
    media_image1.png
    Greyscale

Regarding claim 21, Klinetob discloses:
A rotor blade (fan blade, [0012], [0013]) for a turbine engine (see Fig 1), comprising:
an airfoil (30) extending longitudinally between a leading edge (36) and a trailing edge (38, [0014]);
the airfoil extending spanwise to a tip (40);
…
the airfoil includes a body (34 exclusive of sheath 32)
…
and the airfoil configured as a fan blade airfoil ([0012], [0013]).
Klinetob does not disclose:
the airfoil configured with a plurality of projections arranged longitudinally along the tip,
wherein the projections are bonded to the body
Cellier teaches:
a gas turbine engine fan blade (see bottom of p.3 of translation) having wipers along the tip of the blade arranged along a line from the leading edge to the trailing edge. The wipers improve sealing of the blade by reducing the clearance between the blade tip and the casing, which reduces the clearance eddy (bottom of p.2 of the translation).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fan blade of 
Regarding claim 22, the blade of Klinetob as modified by the wipers of Cellier teaches:
the body comprises composite material (Klinetob: [0003], [0007] “composite”) and the projections comprise metal (Klinetob: [0015] titanium).
Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image2.png
    312
    369
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    368
    231
    media_image3.png
    Greyscale

Regarding claim 18, Notarianni (US 2018/0274375) discloses:
A rotor blade for a turbine engine ([0014] “turbojet”), comprising:
an airfoil (see Fig 2) configured with a first side (pressure side 22, [0040]), a second side (suction side 24), a leading edge (18), a trailing edge (20), a base (28) and a tip (top of Fig 2);
the first side and the second side each extending longitudinally between the leading edge and the trailing edge, and the first side and the second side each extending spanwise from the base to the tip (see Fig 2);
the airfoil including an airfoil body (30) and a [shield] (32) covering a portion of the airfoil body on the first side; and
the [shield] configured with a plurality of tabs (44, 46) bonded to the airfoil body at the tip ([0051]: suction side adhesively bonded to tip, pressure side tab bonded to tip indirectly via the suction side tab),…
Notarianni does not disclose:
[the shield is] a panel
The large degree of curvature of the shield, as well as the varying thickness (see Fig 5), would suggest that the shield is not a panel.
 the tabs extending across the body at least partially from the first side to the second side.
Notarianni discloses one tab extending from the suction side partially toward the pressure side, and one tab extending from the pressure side partially towards the suction side. Notarianni’s tabs function to secure the shield, and no aerodynamic or sealing function is described.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851.  The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745